     Case 2:20-cv-01099-AB-FFM Document 8 Filed 06/26/20 Page 1 of 1 Page ID #:133



1
                                                                            JS-6
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
8
9    MICHELLE   RAWLINS            and )         CASE NO.: 2:20-cv-01099-AB-FFM
     KENNETH RAWLINS,                  )
10                                     )         (Removed from Los Angeles County
                     Plaintiffs,       )         Superior Court Case No. 19STCV46859)
11                                     )
         vs.                           )
12                                     )         ORDER FOR DISMISSAL WITH
     FORD MOTOR COMPANY; and )                   PREJUDICE
13   DOES 1 through 10, inclusive,     )
                                       )
14                   Defendants.       )
                                       )
15                                     )
                                       )
16
17
             Plaintiffs MICHELLE RAWLINS and KENNETH RAWLINS and
18
     defendant FORD MOTOR COMPANY, by and through their respective attorneys
19
     of record, stipulate that the entire action be dismissed with prejudice pursuant to
20
     Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. The parties further
21
     stipulate that each side shall be responsible for and bear its own costs, expenses
22
     and attorney's fees.
23
             THEREFORE, IT IS ORDERED that the entire action is dismissed with
24
     prejudice.
25
     Dated: June 26, 2020                  By:
26                                               HON. ANDRE BIROTTE, JR.
27                                               UNITED STATES DISTRICT
                                                 COURT JUDGE
28

     22708051v1                           1
